Case: 17-10429      Document: 00514346626         Page: 1    Date Filed: 02/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 17-10429                                 FILED
                                  Summary Calendar                        February 14, 2018
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MICHAEL WAYNE BOGAR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-220-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Michael Wayne Bogar appeals the sentence imposed following his guilty
plea conviction for bank robbery in violation of 18 U.S.C. § 2113(a).                           He
contends that the 240-month, above-Guidelines sentence is substantively
unreasonable because it was greater than necessary to satisfy the sentencing
goals set forth in 18 U.S.C. § 3553(a). Bogar argues that the district court
imposed the statutory maximum sentence based solely on his criminal history


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10429    Document: 00514346626     Page: 2   Date Filed: 02/14/2018


                                 No. 17-10429

and without properly accounting for other aspects of his history and
characteristics. He also argues that, under the totality of the circumstances,
the extent of the variance was unreasonable.
      The record reflects that the district court considered the advisory
Guidelines range, the statutory penalties, the Section 3553(a) factors, the facts
in the presentence report, and Bogar’s arguments in mitigation of the sentence.
The district court made an individualized assessment and concluded that the
Guidelines range did not adequately take into account the Section 3553(a)
factors. Although Bogar’s 240-month sentence is 52 months greater than the
top of the 151 to 188-month Guidelines range, we have upheld variances
greater than the increase to his sentence. See United States v. Brantley, 537
F.3d 347, 348–50 (5th Cir. 2008).
      Bogar’s arguments do not show a clear error of judgment on the district
court’s part in balancing the Section 3553(a) factors; instead, they constitute a
mere disagreement with the district court’s weighing of those factors. Given
the significant deference that is due to a district court’s consideration of the
Section 3553(a) factors and the district court’s reasons for its sentencing
decision, Bogar has not demonstrated that the sentence is substantively
unreasonable. See Gall v. United States, 552 U.S. 38, 50–53 (2007); Brantley,
537 F.3d at 349. Accordingly, the district court’s judgment is AFFIRMED.




                                       2